Citation Nr: 0418493	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


REMAND

The veteran served on active duty from May 1965 to March 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied an effective date 
earlier than September 7, 1994, for the grant of service 
connection for PTSD.  

In a February 2003 decision, the Board denied an effective 
date earlier than September 7, 1994, for the grant of service 
connection for PTSD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2004, the Secretary of VA and the 
veteran's attorney submitted a Joint Motion For Remand.  The 
parties noted that a remand was necessary in order for the 
Board to address and fulfill the amended duty to notify and 
assist, as set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The joint motion noted that the 
Board had failed to address specifically whether the veteran 
was advised as to which part of any missing evidence or 
information VA would obtain and which part he was to submit.  
The joint motion cited Charles v. Principi, 16 Vet. App. 370 
(2002).  

In a March 2004 order, the Court granted the parties' joint 
motion, vacated the Board's February 2003 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
motion.  

The Board observes that the Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2)(ii)(2002), which permitted the Board "to provide 
the [VCAA duty to notify] notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice."  The Federal Court found that section 
19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) (West 
2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the United States Court of Appeals for Veterans 
Claims Order, the Federal Circuit decision, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim for the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

In so finding, the Board recognizes that in May 2004 
correspondence, the veteran indicated that he had no evidence 
to submit.  However, the Board finds it significant that he 
did so without benefit of identification by VA of what 
information and evidence he is responsible for, and what 
evidence VA must secure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for an effective date 
earlier than September 7, 1994, for the 
grant of service connection for PTSD of 
the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for an effective date earlier than 
September 7, 1994, for the grant of 
service connection for PTSD.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




